internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl br4-plr-113271-00 date date number release date index number legend trust d trust e trust f husband wife corp a corp b firm year year dear this is in reply to your letter of date in which you requested a ruling that corp a be allowed to make a retroactive election under sec_1_1295-3 for year with respect to corp b additional information was submitted on date and date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination corp a is a u s limited_liability_company that was formed in year to hold shares of corp b corp a is equally owned by three complex trusts trust d trust e and trust f each of these trusts was formed for the benefit of one of the three children of plr-113271-00 husband and wife in year husband and wife transferred to corp a their rights to buy common_stock in corp b in year corp a exercised those rights and acquired approximately ten percent of the common_stock of corp b corp b is a foreign_corporation that has been a pfic within the meaning of sec_1297 during corp a’s entire period of ownership for the years at issue corp a’s pro_rata share of corp b’s ordinary_earnings and net_capital_gain within the meaning of sec_1295 was zero firm a law firm specializing in domestic and international tax law did the legal and administrative work involved in the formation of corp a firm had access to all the relevant information concerning corp a’s assets including its ownership of corp b stock husband and wife their children the trustees of trusts d e and f and corp a relied upon firm to advise them regarding the international aspects of u s tax law as applicable to corp a including the consequences of making or failing to make available elections firm failed to identify corp b as a pfic and failed to advise of the consequences of corp a making or failing to make the sec_1295 election in year wife was alerted by an independent advisor to the possibility that corp b was a pfic wife informed firm of this concern which subsequently verified that corp b was a pfic corp a then requested the commissioner’s consent to retroactively elect qef treatment with respect to the stock it owned in corp b neither corp a husband and wife their children nor any trustees of trusts d e and f were aware until year that corp b was a pfic the pfic status of corp b has not been raised by the internal_revenue_service on audit for any taxable_year of corp a a pfic will be treated as a qualified_electing_fund qef with respect to a taxpayer if the taxpayer makes a valid qef election under sec_1295 a taxpayer that elects qef treatment includes in gross_income his pro_rata share of the ordinary_earnings and net_capital_gain of the qef for the taxable_year a qef election applies to the taxable_year for which it is made and all subsequent taxable years unless revoked by the taxpayer with the consent of the secretary sec_1295 a qef election may be made on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations a qef election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic sec_1295 sec_1_1295-3 provides rules for making a retroactive qef election under these regulations a shareholder of a pfic that meets certain conditions may make a retroactive election without obtaining the consent of the commissioner sec_1_1295-3 or e corp a has not met these conditions a shareholder may also plr-113271-00 make a retroactive qef election with the commissioner’s consent if it meets the requirements of sec_1_1295-3 the commissioner will grant relief under sec_1_1295-3 only if four requirements are satisfied sec_1_1295-3 i - iv the first requirement is that the shareholder reasonably relied on a qualified_tax professional who failed to identify the foreign_corporation as a pfic or failed to advise the shareholder of the consequences of making or failing to make a sec_1295 election sec_1_1295-3 provides that a shareholder will not be considered to have reasonably relied upon a qualified_tax professional if the shareholder knew or reasonably should have known that the foreign_corporation was a pfic and knew of the availability of a sec_1295 election in addition a shareholder cannot claim reliance upon a tax professional that the taxpayer knew or reasonably should have known was not competent to render tax_advice with respect to stock ownership of a foreign_corporation or did not have access to all relevant facts and circumstances husband and wife their children the trustees of trusts d e and f and corp a relied upon firm for advice concerning international aspects of u s taxation pertaining to corp a including the consequences of making or failing to make all available elections until year neither corp a husband and wife their children nor the trustees of trusts d e and f knew that corp b was a pfic or that a sec_1295 election was available and firm did not inform them about this election firm was competent to render tax_advice with respect to stock ownership of a foreign_corporation and had access to all the relevant facts and circumstances thus corp a reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 and the second requirement of sec_1_1295-3 is that granting consent will not prejudice the interests of the united_states government under sec_1 f i the interests of the u s government are prejudiced if granting relief would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the sec_1295 election by the election due_date the time_value_of_money is taken into account for purposes of this computation because corp a would have had no income inclusion for the years in question under sec_1293 if it had made a timely qef election for those years the interests of the u s government will not be prejudiced by allowing corp a to make a retroactive sec_1295 election the third requirement for making a special consent election under sec_1 f is that the request must be made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder corp a has requested consent under these special consent provisions before the issue has been raised on audit plr-113271-00 the final requirement for making a special consent election is that the procedural requirements set forth in sec_1_1295-3 must be met affidavits meeting these requirements and describing firm’s failure to inform corp a of its need to make a qef election have been submitted corp a has therefore met the procedural requirements of sec_1_1295-3 based on the information submitted and representations made consent will be granted to allow corp a to make a retroactive election under sec_1_1295-3 for its year taxable_year provided corp a complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this ruling is forwarded to the taxpayer and its second representative sincerely valerie mark lippe senior technical reviewer cc intl br2
